Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 16, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  162334(52)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DONNA CONFORTI, Personal Representative                                                               Elizabeth M. Welch,
  of the ESTATE OF JOHN CONFORTI,                                                                                     Justices

              Plaintiff-Appellee,
                                                                     SC: 162334
  v                                                                  COA: 348745
                                                                     Macomb CC: 2017-002406-NI
  STANLEY WEBSTER CORNELL and METRO
  CONTROLS, INC.,
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing her answer to the application for leave to appeal is GRANTED. The answer
  submitted on April 15, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 16, 2021

                                                                               Clerk